Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 03/17/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Drawings
The office notes initially that the below issues with the drawings and 35 U.S.C 112 appear to be more or less related to what appears to be an accidental drafting error.  The office notes that the claim 1 appears to be directed to species disclosed by the applicant and shown in Fig. 1, 3 and 5 of the specification’s drawings.  In general these are the trench gate embodiments where the trench goes down to the channel to allow the gate insulator to touch the channel layer.  However, claims 10 and 11 appear to be directed to species set forth in Fig. 2, 4 and 6.  See generally the species with the capping layers under the gate electrodes.  Further the office notes that there does not appear to be any disclosure of a super embodiment including features of each of these different species such that it 

In light of the above discussion, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a device which includes “the first portion of the insulating film is in direct contact with the gate electrode and the first nitride semiconductor layer” while at the same time being a device which also includes “a cap material of a p-type nitride semiconductor material between the gate electrode and the second semiconductor layer” must be shown or the feature(s) canceled from the claim(s) (in other words this will likely require a depiction of a super embodiment between the different species currently depicted if written description will allow for such, though the office doubts such is present as will be discussed below).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 (as well as depending claim 11) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites the limitation “a cap layer of a p-type nitride semiconductor material between the gate electrode and the second nitride semiconductor layer” (see for example layer 36 in Fig. 2 of the specification’s drawings) at the same time as the claim includes the limitation “the first portion of the insulating film is in direct contact with the gate electrode and the first nitride semiconductor layer” (see for instance the gate insulator 20 in Fig. 1 of the specification’s drawings) from its parent claim.  This situation/design as a whole does not appear to have been described in the application as originally filed.  It appears as though this is likely just a drafting issue as noted above, where the applicant chose to limit the claims to the Fig. 1, 3 and 5 embodiments in the parent claim by having the gate insulator layer be touching the channel layer (etc.) but then forgot to cancel the claims to the mutually exclusive species in Fig. 2, 4 and 6.  The office could be wrong here, and if the applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-7, 12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi (US 2013/0248874, published 09/26/2013) in view of Kuraguchi et al. (“Kuraguchi 355’ “ US 2015/0270355 published 09/24/2015).
As to claim 1, Kuraguchi shows a semiconductor device (see Fig. 1B), comprising: 
a first nitride semiconductor layer on a substrate (see layer 30 of GaN being carrier running/channel on lower substrate 10 therebelow; [0015]); 

a source electrode (source 120; [0014]) on the second nitride semiconductor layer; 
a drain electrode (drain 70; [0014]) on the second nitride semiconductor layer; 
a gate electrode (gate electrode 80; [0014]) between the source electrode and the drain electrode; 
and an insulating film (insulating film 60; [0023]) covering the layers below and an upper surface of the second nitride semiconductor layer between the gate electrode and the drain electrode and between the gate electrode and the source electrode (see layer 60 covering all the parts below including an upper surface of 40 between 80 and 70 as well as 80 and 120), a first portion of the insulating film being between the gate electrode and the first nitride semiconductor layer (see the portion of 60 in the gate trench), 
wherein the first portion of the insulating film is in direct contact with the gate electrode and the first nitride semiconductor layer (see portion of 60 in gate trench touching 30 and 80), 
a portion of the drain electrode (drain electrode 70 has part above part of the layer 60) is on an upper surface of the insulating film, and 
a portion of the source electrode (part of the source 120 is on top of the layer 60) is on the upper surface of the insulating film.  
 
However Kuraguchi fails to show a third nitride semiconductor layer of p-type conductivity on the second nitride semiconductor layer between the drain electrode and the 

Kuraguchi 355’ to shows a third nitride semiconductor layer of p-type conductivity on a second nitride semiconductor layer between a drain electrode and a gate electrode and spaced from the drain electrode (see layer 24 made of p type material, of 10 nm in an embodiment, on layer 16 between drain 20 and gate 26 spaced from the drain 20, note this layer is doped with Mg; [0044]; see Fig. 1 introducing the layer and Fig. 8 showing some specifics of an embodiment thereof; [0076]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have used the third nitride semiconductor layer of p-type material as taught by Kuraguchi 355’ to have made a p-type layer for the device in Kuraguchi with the motivation of helping to alleviate mainly a lateral electric field (see the function of the p-type layer 24 being to alleviate mainly a lateral electric field).  

The office notes that after the combination above is made the device that results is 24 there is an insulating film is covering the third nitride semiconductor layer (see insulator 60 in Kuraguchi primary reference will be over the p-type material 24 from Kuraguchi 355’ being brought in during the combination above).  

As to claim 3, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein a thickness of the third nitride semiconductor layer on the second nitride semiconductor is 40 nm or less (see thickness of layer 24 being 10 nm in an embodiment in [0076]).  

As to claim 4, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the insulating film is also between the gate electrode and the second nitride semiconductor and between the gate electrode and the third nitride semiconductor (note in the combination device in the combination above the gate insulator 60 of the primary reference will be between the gate electrode 80 of the primary reference and the barrier layer 40 and note also that this is between the gate electrode 80 and the part 24 being brought in from the secondary reference Kuraguchi 355’ when 24 is brought in).

As to claim 5, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the gate electrode extends in a trench from the upper surface of the second nitride semiconductor layer into the second nitride semiconductor layer (see gate electrode 80 being down in layer 40 in a trench from the upper surface of 40 down into 40).

As to claim 6, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer includes at least one of magnesium, beryllium, carbon, or zinc as a dopant (see the dopant for the layer 24 noted above is Mg; [0044]).  

As to claim 7, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein a first portion of the third nitride semiconductor layer is between the gate electrode and the second nitride semiconductor layer (note the left hand portion of 24 brought into the combination above from the secondary Kuraguchi 355’ reference is between the gate and the barrier layer of the primary reference in the combination above), and a second portion of the third nitride semiconductor layer adjacent to the first portion of the third nitride semiconductor 

As to claim 12, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer directly contacts the second nitride semiconductor layer (note the layer 24 brought in from the secondary reference is in contact with the barrier layer in the primary reference).  

As to claim 21, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the first portion of the insulating film has a first surface which is in direct contact with the first nitride semiconductor layer (see lowermost surface of film 60 down in the trench in contact with channel layer), and the first surface is at level that is deeper into the first nitride semiconductor layer than is a bottommost surface of the second nitride semiconductor layer (note that the bottommost surface of 60 goes down further than the lowermost surface of 40 in the primary reference as modified by the secondary reference above).

As to claim 22, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the first nitride semiconductor layer has a first upper surface and a second upper surface (see the upper surface of 30 that is directly below the gate’s middle part poking down and the upper surface of 30 that is other than below the middle of the gate), the first upper surface is directly below a bottommost surface of the gate electrode (see the first upper surface noted above being below the gate’s lowermost surface), and the second upper surface is in direct contact 

As to claim 23, Kuraguchi, as modified by Kuraguchi 355’ above, shows a device wherein the third nitride semiconductor layer is in direct contact with the second nitride semiconductor layer (note the layer 24 brought in from the secondary reference is in contact with the barrier layer in the primary reference).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi (US 2013/0248874, published 09/26/2013) in view of Kuraguchi et al. (“Kuraguchi 355’ “ US 2015/0270355 published 09/24/2015) as applied to claim 1, further in view of Smith (2003/0157776 published 08/21/2003).  
As to claim 2, Kuraguchi, as modified by Kuraguchi 355’ above for claim 1, shows the device as noted above, but fails to show the device being one wherein when a width d2 of the third nitride semiconductor layer in a direction parallel to a plane of the substrate is substracted from a shortest distance d1 between the drain electrode and the gate electrode, the difference is within a range of 0.5 um to 2 um, endpoint inclusive explicitly (as Kuraguchi does not describe such dimensions in his disclosure other than to suggest a general source-drain width of 5 um – 30 um in an embodiment; [0037] of Kuraguchi).  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dimensions for a feature between gate and drain as well as a distance between gate and drain which then result in a ~1 um difference as taught by Smith to have made the dimensions for the similar part 24 in Kuraguchi and gate to drain length in Kuraguchi with the motivation of using real life suggested dimensions for making similar features in real life embodiments where Kuraguchi had left the dimensions generic (see Smith providing real life dimensions for similar layers in making real devices which Kuraguchi leave the dimensions generic).  


Allowable Subject Matter
The office notes that if the subject matter of claim 10 had written description and were shown in the drawings then it appears it would be distinguished from the prior art of record however as this appears to not be the case the office will not formally designate this subject matter as allowable at this time.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/17/2021, with respect to the previous rejections and objections have been fully considered and are persuasive.  The old rejections and objections to the claims have been withdrawn.  However new objections have been made and objections noted as discussed above.  The office does note for the applicant that while it may appear that little progress has been made by the most recent amendment in fact some was.  The office notes that there are likely only now a handful of references that would be able to meet the p-type layer limitation in a potential combination rejection.  Further, even though there are many references that could make a combination to address the current independent claim, in combination with one of the references that would address the p-type layer as a secondary reference (or in some cases bringing in the special trench gate/insulator going from source to drain design into a reference that already has the p-type layer) the office notes that the number of potential combinations is very much less now than it was.    

Conclusion
The office notes that the claim 23 appears to be a near duplicate claim of claim 12, and perhaps claim 12 is intended to depend on claim 10, or claim 23 being intended to be dependent on claim 22, or some other arrangement might have been intended.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891